Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102 as being anticipated by FREYDBERG (US 2013/0041781)
Regarding claim 1, FREYDBERG teaches a method, implemented by a computer program, comprising:
acquiring an operation signal (associated with a User) with respect to operation content (SEE to, Host, 0176 and Fig. 6a, 0139)

SEE User with device (Fig. 6), connects to internet, to access web server and host 220 (and Networks), where, Habits (buyer, 

calculating (0282, 0280, based on Counting and Ranking or Frequency {counting}, or Habits), 
according to the operation signal, at least one of: 
an operation time (Point, 0176, Time) or 
an operation frequency (Habit) corresponding to the operation signal (0176, frequency), 
the operation time being time spent for performing an operation (such as: Duration, 0176)

updating (0177), an operation index (see Figs. 47-48, 58, Database and Over Time, & aggregation, 0055, 0108, 0125, 0148, 0149, 0177, 0222-0223, 0260) 
of the operation content with respect to at least one operation category (0152)
corresponding to the operation (0175, collects preferences), 
based on at least one of the operation time or the operation frequency (0176)
determining a ranking (0263, Ranking Of Vendors based on actions, frequency, duration etc….), 
of the operation content (Vendor or other internet available content, 0159, 0131, 0183, also, including Image Bank, having sorted content), 
with respect to the at least one operation category, based on the operation index.
SEE at least 0055, Operational Indexing of Traits (including Habits), of individuals in view of at least shopping (Over Time), even buying and/or browsing.

[0055] A solution is provided for a method to create a repository of user data, traits, shopping preferences and habits across vendors, within industries and over time.

SEE Habits are categorized, across vendors within industries or categories and over time 0149, 0176, 0266 and 0267 (w/Traits), 0273, 0275.

Traits (of users), are categorized into at least, shopping Style categories, based on shopper, Habits/traits

[0267] Exemplary traits might include: gender, age, location, purchasing power, hunter-style shopping, gatherer-style shopping, pro-active shopper, reactive shopper, list shopper, brand loyal, brand aware, interests, dedicated to preferences, true to lifestyle, multi-lifestyle, product quality, luxury shopper, value shopper, timing, explorer shopping habits, trend setter, influencer, trend follower, self-shopper, family-shopper, friend-shopper, active shopper, inactive shopper, purchases popular items, prefers innovative or unique items, morning shopper, evening shopper, weekend shopper, organizer, coupon shopper, responsive to advertisements, mobile shopper and many others. The traits might be labeled and categorized in a numeric or other code such that SDNA traits can be flagged and measured and compared.


categories 

the operation index, is set for each of the plurality of operation categories

SEE Sub-categories, 0152, 0154, 0156, 0160, 0201, 0230, 0279, 0283, based on, categories, adapted to be, defined, created or referenced, by a Host, a Vendor or a User 0154, 0175, 0176, 0184-0185, 0195-0201 and w/Filter


	Regarding claim 3, FREYDBERG is deemed to further teach and disclose wherein the method further comprises:

setting, any one of the plurality of operation categories, as a reference (0200, user reference 2570, retain or avoid), or category (see Host Filters, @ 0200)


(SEE also, USER SETTING the Reference category, “a reference category or Vendor”, 0198)
 
determining a display order of one or more pieces of content according to rankings of the one or more pieces of content with respect to the reference category (0176, 0263, such as: Category or Vendor, with filter, to a reference category) and 


displaying (see Displaying 0196, 0200, 0203, 0240, 0241-, 0275)
 
the one or more pieces of content according to the display order 

Based on, Rank and Sort, 0196, 0199, 0154, 0145, 0162, 0163 and 0176)

SEE 0198, User IDs a category, as a reference category … to locate similar vendors

[0198] In another component, the host might provide a vendor thesaurus. In one embodiment of the disclosed subject matter, FIG. 23 depicts a simplified screenshot of an exemplary user might identify one particular vendor or category 2310 and use the thesaurus to find similar vendors 2320.



Regarding claim 4, FREYDBERG is deemed to further teach and disclose wherein the method further comprises: wherein the at least one operation category comprises any one of: 
O	an operation category for appreciating the operation content (0176, 0222, 0237, 0240-241)
O	an operation category for editing (0257, Image Bank and sharing, making notes and comments), 
O	an operation category for sharing (0041, 0132, 0145, 0163), or 
O	an operation category for setting a favorite (0176, 0216, 0225, 0232, 0244)

[0257] The image bank may allow a user to show a personal shopper what she has in her closet and then request that the personal shopper find complementary items. A user might want to segment her image bank by category of items or by whether it is on a wish list or already purchased. She may use the image bank to share items she likes with her friends in an organized fashion. The image bank may have sorting options similar to those found on her mall. She may be able to make notes or comments on her images and share or send them to her friends. Search or crawl engines may allow a user to find similar items within her BBSN through image recognition software. Retrieval of images in a refined scope of a BBSN rather than a universal or global search of the internet as a whole speeds up retrieval and delivers preferred or relevant matches.



determining an overall ranking (0212, downgraded ranking) of the operation content based on the operation index of the operation content with respect to each of the plurality of operation categories.
SEE 0262, 0263, 0280 “number of matches” and/or filter

Regarding claim 6, FREYDBERG is deemed to further teach and disclose, wherein the determining an overall ranking includes determining the overall ranking based on a weight with respect to each of the plurality of operation categories and the operation index with respect to each of the plurality of operation categories
SEE 0269, weighted, 0282

Regarding claim 7, FREYDBERG is deemed to further teach and disclose wherein the method further comprises: 
performing a first action regarding deletion in response (Vendor selection and Rejection based on feedback, 0263) to the overall ranking being lower than a first threshold ranking 

0176, Vendor Rejection, 0212, Ranking the Vendor, downgraded, note, at 0031, module configured for a user to rank vendors, also see 0242

O	performing a second action regarding storage in response (0176, reinstated vendors) to the overall ranking being higher than a second threshold ranking, 
O	wherein the first action includes at least one of displaying a message of recommending deletion of the operation content 
See Reject Vendor, 0263
or 
performing deletion of the operation content 
SEE 0157, user Rejects, 0208, 0252, 
and 

o	the second action includes at least one of 
displaying a message of recommending storage of the operation content or transmitting the 
operation content 
See 0241, 0280, and 0286

Regarding claim 8, FREYDBERG is deemed to further teach and disclose, wherein the updating includes updating the operation relevance of the operation content with respect to each of the plurality of operation categories, in addition to at least one of the operation time or the operation frequency (0176, w/peaks). 
SEE 0269, weighted, 0282

Regarding claim 9, FREYDBERG is deemed to further teach and disclose, wherein the relevance is determined based on whether at least one attribute value of metadata of the operation content satisfies a condition 
SEE to trigger, relevant, recommendations are based on satisfying, a condition, 0282, 0130, 0132, 0155, 0157, 0162, 0169, 0185 and 0200, 227), @ 0269, to, “generate a personal genome”

[0269] In exemplary embodiments of the disclosed subject matter data might be discovered and weighted over time. Initially, an individual's answers to questions at both the primary and secondary level might serve as the baseline SDNA fact set. A BBSN host might make recommendations based on matching and prioritizing fact sets. Then the host might track browse time, actions and purchasing to enhance the understanding of an individual's shopping DNA and generate a personal genome. The genome might be used for recommendations and for advertising and marketing purposes.


Claims 10-24, directed to a method and device are deemed analyzed and discussed with respect to medium with program 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2158